Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 1 of 8 PageID #: 2340



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MISSOURI


FEDERAL TRADE COMMISSION,

                        Plaintiff,

                   v.
                                             Civil Action No. 4:20-cv-00317-SEP
PEABODY ENERGY CORPORATION

and

ARCH COAL, INC.,

                        Defendants.




  JOINT MEMORANDUM REQUESTING A TELECONFERENCE PURSUANT TO
          PARAGRAPH C.19 OF THE CASE MANAGEMENT ORDER
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 2 of 8 PageID #: 2341



       All parties jointly submit this memorandum to delineate a dispute regarding a request to

extend all remaining deadlines in this proceeding.

       Summary of Dispute: Plaintiff respectfully requests a 21-day extension of the date set

for the preliminary injunction hearing, and all pre-hearing deadlines. Defendants do not believe

that any further extension of the schedule is necessary or appropriate at this time.

       Plaintiff’s Position: Plaintiff respectfully requests an extension of 21 days of the date set

for the preliminary injunction hearing and all pre-hearing deadlines. 1 Plaintiff regrets that this

submission exceeds 3 pages, and the FTC has not responded to many of Defendant’s arguments

to ensure that Plaintiff’s portion of this statement adheres to the Court’s instructions.

       On April 9, 2020, the Court granted the parties’ joint request for a 21-day extension of all

deadlines. ECF No. 117. Since that time, the Federal Trade Commission has ordered a further

extension of the administrative proceeding that will determine the merits of this action; the

hearing will now commence October 27, 2020, an extension of 75 days from the original date of

August 11, 2020. 2 The “only question” in this preliminary injunction action is whether Plaintiff

has raised substantial questions regarding the legality of the transaction under the antitrust laws,

such that the status quo should be preserved until the administrative proceeding is completed, 3

and the primary scheduling consideration is to provide this Court with sufficient time to resolve

this question prior to the administrative hearing.

       A 21-day extension of current deadlines will preserve this Court’s ability to consider the


1
  The purpose of interim deadlines is to facilitate progress towards the hearing. Extending
interim deadlines will vindicate this goal, and alleviate difficulties the parties may experience in
incorporating discovery into expert reports and pretrial submissions.
2
  This decision was not anticipated by FTC counsel. Once an administrative proceeding
commences, FTC counsel cannot communicate with any Commissioners regarding the matter,
including communications regarding scheduling issues.
3
  FTC v. Sanford Health, Sanford Bismarck, 2017 WL 10810016 at *23 (D.N.D. Dec. 15, 2017),
aff’d sub nom., FTC v. Sanford Health, 926 F.3d 959 (8th Cir. 2019).
                                                     1
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 3 of 8 PageID #: 2342



question it must address while preventing significant prejudice to the FTC. The ongoing

COVID-19 national emergency makes it impracticable for FTC staff involved in this case to

adequately prepare for and participate in a June 22 hearing, in ways that were not anticipated at

the time of the parties’ prior joint request for a 21-day extension. Since that time, FTC Chairman

Joseph Simons has extended mandatory telework for all FTC staff until at least June 20, 2020, an

action that is consistent with widespread instructions requiring citizens to remain at home, avoid

travel, 4 and self-quarantine in the event travel is required. 5 Absent an extension, FTC staff will

be unable to travel safely to a pre-hearing conference on June 18, or to perform any of the hands-

on tasks necessary to prepare adequately for a hearing on June 22.

       An extension will not prejudice Defendants, because there is no exigency that requires

starting the evidentiary hearing on June 22; Defendants will be able to participate fully in the

hearing and to obtain a ruling before the administrative hearing commences. Defendants

naturally want to consummate their joint venture sooner rather than later, so that they can stop

competing with one another. But Defendants’ commercial interests must give way to the

imperative to safeguard human life during a national emergency.

       Defendants’ Position:

       The FTC’s request to further delay the hearing and interim deadlines is at best premature.

The Court already granted the Parties’ joint request to extend the schedule to account for the

unforeseen COVID-19 emergency. Since then, the parties have established a protocol for remote

depositions, completed 3 such depositions (and scheduled dozens more to occur within the

current pre-hearing deadlines), exchanged witness lists, served discovery requests and responses,


4
  The Pentagon has extended its ban on travel through June 30, 2020.
https://www.military.com/daily-news/2020/04/18/military-travel-ban-extended-until-june-30-
some-restrictions-eased.html.
5
  Maryland requires anyone who travels out-of-state to self-quarantine for 14 days.
                                                  2
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 4 of 8 PageID #: 2343



and appeared before this court telephonically to resolve contested motions. In short, this

litigation is proceeding on schedule at no threat to the imperative to safeguard human life. The

FTC does not dispute this, but instead suggests that the hearing date (and all interim deadlines)

must be delayed further because the FTC’s undisclosed, 6 self-imposed telework requirement will

not, absent a modification, expire until two days before the hearing is scheduled to commence.

But with the hearing almost two months away, the FTC’s concerns are entirely speculative,

particularly when the federal government is focused on efforts to responsibly re-open rather than

further prolong COVID-related disruptions. 7 If COVID-related restrictions are extended such

that a June 22 hearing becomes impossible for the parties and the Court to conduct, perhaps a

modest delay of the hearing or other accommodations may be warranted. Such a decision could

be made in June. But the mere possibility of that situation arising in the future does not justify

further delaying the hearing today, and certainly not delaying pre-hearing deadlines the parties

and third parties have relied upon and are diligently working to meet.

       Nor is the FTC prejudiced by maintaining the current schedule given Defendants and

their counsel are subject to the same stay-at-home orders, travel restrictions, and inconveniences.

But Defendants will be prejudiced by further delay. Coal producers are under immense pressure

and cannot compete effectively with low-cost natural gas and subsidized renewable energy

unless they can reduce costs. This reality is amplified by shocks posed by the COVID-19 crisis, 8



6
  The FTC refused to share their Chairman’s telework mandate with the defendants.
7
  A recent White House memorandum makes clear that “the Federal government is actively
planning to ramp back up government operations to the maximum extent possible, as local
conditions warrant.” Office of Personnel Management, “Aligning Federal Agency Operations
with the National Guidelines for Opening Up America Again” at 1 (April 20, 2020) available at
https://www.whitehouse.gov/wp-content/uploads/2020/04/M-20-23.pdf. Indeed, the military
travel “ban” the FTC cites exempts many types of travel and will be reevaluated every 15 days.
8
  The COVID crisis “bodes poorly for the future of coal power in the U.S., which has already
been in a steep decline. The slowdown is expected to accelerate closures of plants already
                                                 3
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 5 of 8 PageID #: 2344



as evidenced by painful recent layoffs of 300 employees across three PRB mines, including

Peabody’s North Antelope Mine. 9 The rationale for Defendants’ joint venture is to unlock over a

billion dollars in cost savings and efficiencies, pass those savings onto customers through

immediate discounts, and better compete with cheap natural gas and renewables (not, as the FTC

blithely suggests, to simply “stop competing”). While further delay of this litigation may be

convenient to the FTC, it will rob Defendants’ and their customers of important cost savings.

       Fundamentally, the FTC chose to initiate this merger challenge and it “bears a heavy

burden when it requests preliminary injunctive relief.” FTC v. Arch Coal, Inc., 329 F. Supp. 2d

109, 116 (D.D.C. 2007). 10 Its suggestion that the extended delay of the FTC’s own

administrative hearing, now up to 75 days, somehow justifies delay of this proceeding is

disingenuous given the FTC itself has recognized that preliminary injunctive relief dictates

merger challenge outcomes– not Part 3 administrative hearings. 11 While the COVID-19 crisis



challenged to compete with natural gas, wind and solar sources, all cheaper forms of power than
coal.” Wall Street Journal, “Coal suffers as coronavirus saps energy demand – Pandemic could
hasten the end for some coal plants” (April 23, 2020) available at
https://www.wsj.com/articles/coal-suffers-as-coronavirus-saps-power-demand-11587642652.
9
   See Gillete News Record, “Coal producers lay off 300 PRB workers” (April 23, 2020) available
at https://www.gillettenewsrecord.com/news/local/article_b7840e4d-16e3-5f73-9009-
b59f5c8a2dd4.html
10
   Under Section 13(b), the FTC “is required to make a robust evidentiary and legal showing that
the transaction would likely be anticompetitive in order to obtain a preliminary injunction.”
Prepared Statement of the FTC Before the U.S. Senate, Comm. on the Judiciary, Subcomm. on
Antitrust, Competition Policy and Consumer Rights (Oct. 7, 2015, 2015), available at
www.ftc.gov/system/files/documents/public_statements/810871/151007smarteracttestimony.pdf.
11
    In 2015, the FTC revised its Rules of Practice to reaffirm its regular practice to end
administrative proceedings when courts deny preliminary injunctions, as it has done in every
such case for over twenty years. See id. at 13-14. And in Sanford Health, the administrative
hearing was delayed on consent of the FTC to allow for appellate review of the PI decision,
which all parties recognized would be the final determination of whether the transaction would
go through. See Order Granting Further Continuance of Administrative Proceedings, In re
Sanford Health,Docket No. 9376 (FTC Dec. 21, 2017) available at
https://www.ftc.gov/system/files/documents/cases/sanford_mid_dakota_order_granting_further_
continuance_12212017.pdf.
                                                4
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 6 of 8 PageID #: 2345



certainly presents logistical challenges, they impact all parties equally and are not

insurmountable (as the Parties have demonstrated). The FTC should not be allowed to use the

present public health crisis to shirk its substantial legal burden and achieve a de-facto

preliminary injunction by delay that it has not won in court.


Dated: April 27, 2020

Respectfully submitted,


/s/ Daniel Matheson                                   /s/ Edward D. Hassi
                                                      Edward D. Hassi, #1026776 (DC)
Daniel Matheson, 502490 (DC)                          Leah S. Martin, #1029757 (DC)
Amy Dobrzynski, 5902855 (MD)                          Debevoise & Plimpton LLP
Federal Trade Commission                              801 Pennsylvania Avenue N.W.
Bureau of Competition                                 Washington, D.C. 20004
400 Seventh Street SW                                 (202) 383-8000
Washington, D.C. 20024                                thassi@debevoise.com
202-326-2075                                          lmartin@debevoise.com
dmatheson@ftc.gov
                                                      Michael Schaper, #4033486 (NY)
Counsel for Plaintiff Federal Trade                   J. Robert Abraham, #4935110 (NY)
Commission                                            Tristan M. Ellis, #5405444 (NY)
                                                      Debevoise & Plimpton LLP
                                                      919 Third Avenue
                                                      New York, NY 10022
                                                      (212) 909-6000
                                                      mschaper@debevoise.com
                                                      jrabraham@debevoise.com
                                                      tmellis@debevoise.com

                                                      Gorav Jindal, #471059 (DC)
                                                      Corey Roush, #466337 (DC)
                                                      J. Matthew Schmitten, #742690 (GA)
                                                      Akin Gump Strauss Hauer & Feld LLP
                                                      2001 K. Street, N.W.
                                                      Washington, DC 20006
                                                      (202) 887-4000
                                                      croush@akingump.com
                                                      ajindal@akingump.com
                                                      mschmitten@akingump.com

                                                      Cristina Thrasher, #5109954(NY)

                                                  5
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 7 of 8 PageID #: 2346



                                          Akin Gump Strauss Hauer & Feld LLP
                                          One Bryant Park
                                          Bank of America Tower
                                          New York, NY 10036-6745
                                          (212) 872-1000
                                          cthrasher@akingump.com

                                          Catherine L. Hanaway, #41208(MO)
                                          Michael C. Martinich-Sauter, #66065(MO)
                                          Husch Blackwell, LLP
                                          190 Carondelet Plaza, Suite 600
                                          St. Louis, MO 63105
                                          (314) 480-1500
                                          catherine.hanaway@huschblackwell.com
                                          michael.martinich-sauter@huschblackwell.com

                                          Counsel for Defendant Peabody Energy
                                          Corporation

                                          Stephen Weissman #451063 (DC)
                                          Michael Perry #1047965 (DC)
                                          William Lavery #503292 (DC)
                                          Matthew Adler #1022438 (DC)
                                          Andrew George #988552 (DC)
                                          Elisa Beneze #1048179 (DC)
                                          Jarad Daniels #1044253 (DC)
                                          Steven Pet #1617458 (DC)
                                          Baker Botts LLP
                                          700 K St NW
                                          Washington, DC 20001
                                          Telephone: (202) 639-7700
                                          Email: stephen.weissman@bakerbotts.com
                                          Email: michael.perry@bakerbotts.com
                                          Email: william.lavery@bakerbotts.com
                                          Email: matthew.adler@bakerbotts.com

                                          Counsel for Defendant Arch Coal, Inc.




                                      6
Case: 4:20-cv-00317-SEP Doc. #: 127 Filed: 04/27/20 Page: 8 of 8 PageID #: 2347



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 27th day of April, 2020, I served the foregoing on all
counsel of record via the Court’s ECF filing system.




                                            /s/ Daniel Matheson
                                            Daniel Matheson
                                            Attorney for Plaintiff Federal Trade Commission




                                             7
